PER CURIAM.
Appellees have moved to dismiss this appeal, which is from an order of the District Court of Travis County consolidating Cause No. 168,145 with Cause No. 148,056, both in the District Court of Travis County.
Cause No. 168,145 is a bill of review filed by appellant, Joel B. Mitchell, against ap-pellee, Audrey Marie Coe, seeking to set aside a property settlement agreement entered into between the parties in the divorce suit docketed as No. 148,056, the original divorce suit between the parties. The trial court consolidated with appellant’s motion to reduce child support the action for bill of review.
Appellees had moved to consolidate No. 168,145 with the hearing on the motion to reduce child support filed in No. 148,056. This motion was granted and the two matters were consolidated. From the order of consolidation appellant has appealed. '
This cause is still before the district court on its merits. The appeal is from an interlocutory order and must be dismissed. Henderson v. Shell Oil Company, 143 Tex. 142, 182 S.W.2d 994 (Tex.1944); Stigger v. Missouri-Kansas-Texas R. Co. of Texas, 289 S.W.2d 800 (Tex.Civ.App., Dallas, 1956, no writ).
Appeal Dismissed W. O. J.